Title: To James Madison from Richard Rush, [10 September 1823]
From: Rush, Richard
To: Madison, James


        
          [10 September 1823]
        
        particularly proposals for abolishing all private war upon the ocean. And 6th. the Russian ukase of September 1821, relative to the North West coast of America.
        It is not yet ascertained if this government will consent to embark in negociation on all these points; and still less dare I promise, that she is prepared to come into our liberal views respecting them.
        
        It is with much hesitation that I presume to break in upon your time by any requests connected with my publick duties here, as I feel that it has earned, by the highest titles, a claim to be exempt from all such intrusions. But if the investigations of any part of your life may have supplied you with any notes that would bear upon the support of our right, under the law of nature and nations, to the coequal navigation of the St. Laurence from our own territories, to its outlet at the sea, I can only say that my being furnished with them would add to the obligations that I owe to you in all ways, and above all to the useful lessons of instruction which I have so often derived from you. The general principle would rather seem to be, that the nation in possession of both shores of a river at its mouth, controuls the navigation above. The late treaties at Vienna, happily for us, give examples of conventional Law the other way. I have been looking up all our arguments on the point, as growing out of the case of the Mississippi; but am far from sure that I have found them all, and as yet have found nothing else in our history.
        Your outline of our home affairs, is as gratifying as just. Our institutions do but rise higher and higher in the contrast of all that is going on, and of all that is menaced, in the old world. To get back again to a country blessed with such institutions, is becoming a wish that I cherish more ardently, in proportion as the time for such a happiness to me, draws near.
        My wife sends her most affectionate remebrances to Mrs Madison. Pray recall me to her recollection, and believe me to be, dear sir, yours with unalterable and devoted attachment.
        
          Richard Rush
        
        
          P. S. There has been, somewhat to my surprise, no answer to Godwin, by Malthus, that has come to my knowledge. The work of the former has attracted less notice in the world than might perhaps have been expected from the past fame of the author. Our census of 1820, seems to have put the seal to its fate.
        
      